— Order affirmed, with costs. Held, while the court was required by the Employers’ Liability Act* to submit the question of assumed risk to the jury, yet under that act it had power to set aside the verdict when rendered if contrary to the evidence. It was not necessary to hold there was absolutely no evidence to support the verdict. The new trial was properly granted. All concurred, except Kruse, J., who dissented upon the ground that under the rule of the Employers’ Liability Act the jury was warranted in finding that the defense of assumed risk was not made out, and the verdict upon that question is not contrary to the evidence.

Laws of 1903, chap. 600; revised into Labor Law (Consol. Laws, chap. 81; Laws of 1909, chap. 36), art. 14.— [Rep.